Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed March 30, 2021.  Claims 1, 2, 20, 22-24, 26-28 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 20, 22-24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trandal et al (USPN. 7,792,709) in view of Rakshit (USPN. 10,747,804).

Regarding claims 1, 22 and 26, Trandal discloses a system and method implemented by one or more processors, comprising:
in a  first dialog session between a user and an automated assistant implemented by one or more of the processors (figs. 1, 33 and 34, eZ shopping dialog):

determining at a first time, that none of any resources responsive to the query satisfy one or more criteria (col. 11, line 57 to col. 12, line 3, item availability when item out of stock, check other resources and determine that no one has the item in stock); 
based on determining that none of the any resources responsive to the query satisfy the criteria (col. 11, line 57 to col. 12, line 3, item availability when item out of stock, check other resources and determine that no one has the item in stock):
monitoring for presence of a given resource that is responsive to the query and that satisfies the criteria (col. 11, line 57 to col. 12, line 3, determine that no one has the item in stock, monitor the item and use notification subsystem to notify the user when item becomes available by periodically querying merchant’s inventory DB or by server to server message when status changes), the given resource being in addition to the resources that are responsive to the query at the first time (resource i.e., sunscreen at desired or sale price figs. 33, 34, 42-44, out of stock, notify, “Surf sunscreen is now available…” wherein the resource i.e., sunscreen available at desired or sale price, is equated to additional content generated based on the surf sunscreen, col. 25, lines 19-27);
based on determining during the monitoring the presence of the given resource that is responsive to the query and that satisfies the criteria (col. 11, line 57 to col. 12, line 3, determine that no one has the item in stock, monitor the item and use notification subsystem to notify the user when item becomes available by periodically querying merchant’s inventory DB or by server to server message when status changes):  Trandal thus determines the “resource” such as the” item in stock” is present, provides a user notification regarding the item presence (fig. 1, shopping assistant 1000, col. 11, line 57 
generating content that is based on the given resource (figs. 33, 34, 42-44, out of stock, notify, “Surf sunscreen is now available…” is responsive to user accepting notification when update “surf sunscreen” is available, at “Organic Calle Real” at a price of $6.33”, is equated to additional content generated based on the surf sunscreen, col. 25, lines 19-27);
in a second dialog session between the user and the automated assistant, the second dialog session being separate from the first dialog session and occurring subsequent to the first dialog session (figs. 33-35 and 38, user interaction/messaging with Automated assistant SA 1000, fig. 1, shopping assistant 1000, col. 11, line 57 to col. 12, line 7, see Shopping assistant system user interface 8000, fig. 8, item 8000 and web dialog box (not shown but taught in col. 15, lines 1-2) and col. 26, 39-51, interactive widget is activated using a new window based on available updated information).  
Trandal further teaches that the user uses eZ shopper widget to buy groceries (figs 5, 8 and 11 shopping “Groceries” and related text) on a frequent basis (fig. 8, receipt inventory), and upon updated inventory search, informing the user/shopper that the out-of-stock item is available when that occurs, such as 5 days later (fig. 11, “Now Available…” and col. 35, lines 7-36, “Five days later… restocking inventory” and “SA server sends text message notification… to user phone”).
To the degree that Trandal does not explicitly teach,
“receiving unrelated user interface input from the user as part of the subsequent dialog session, wherein the unrelated user interface input is unrelated to the query and is unrelated to the content that is generated based on the given resource”, 
having Trandal eZ shopping widget for frequent shopping with user notification alert method of available “out-of-stock” item (figs. 8, 11, 33 and 44, col. 35, lines 7-36), it would have been obvious, to 
Hence, modified Trandal teaches (Trandal having past shopping products and lists, current shopping and queried product not available but continuously searched, see above and col. 11, line 57 to col. 12, line 3, item availability when item out of stock, check other resources and determine that no one has the item in stock), 
“receiving unrelated user interface input from the user as part of the suecond dialog session, wherein the unrelated user interface input is unrelated to the query and is unrelated to the content that is generated based on the given resource”, (figs. 11, 33, and 43, widget, shopping Groceries  and additional groceries/pharmacy unrelated to “out-of-stock” sunscreen or other product).
providing, in the second dialog session and for presentation to the user as output from the automated assistant (figs. 11, 33, and 43, widget):
initial responsive output that is responsive to the unrelated user interface input (figs. 29-32, list of items/products selected, items i.e., banana, bread, displayed on the screen or visible thru preview/print list); and
the content that is generated based on the given resource that is responsive to the query and that satisfies the criteria, wherein providing the content that is generated based on the given resource is performed: (figs. 32- 34,”Surf sunscreen…” col. 25, lines 19-27, item available, notification provided to user)

Following providing the initial responsive output (figs. 29-32, list of items/products selected, items i.e., banana, bread, displayed on the screen or visible thru preview/print list), and
without receiving any additional input provided by the user after the unrelated user interface input (figs. 34 and 44, user notified message of available product 34000, col. 35, lines 7-36).
In summary, modified Trandal teaches continued session of an unfinished search when the user shops and queries for a plurality of items and one of the items is not available.  By continuing to shop for other items the same day or in a few days, the user receives a response when the unavailable item becomes available (figs. 33 and 34, Trandal).  Continued searching for unfulfilled query is further supported by Rackshit in the field or query systems outside the field of shopping widgets (fig. 3D, col. 10, lines 28-51, continued search, Rackshit).
As noted above with respect to Trandal, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application, to receive additional user shopping requests on the eZ shopping widget (claimed “subsequent dialog session”) to go shopping after request for an item/product that is “out-of-stock” is made, in the nature of user shopping habits or just querying data as done in Rackshit (fig. 3D, Rackshit).  The eZ shopping widget comprises a notification alert and display area for updates (figs. 8 and 11, items 8620 (alert) and display window 11500, Trandal).  One would have been motivated to continue searching when the initial query does not provide a response (col. 10, lines 28-51, Rackshit).  The combination of Trandal and Rackshit teach continued searching using widget interaction with the user 11000, Figure 11, Trandal.
The combination of Trandal and Rackshit further teach “wherein the one or more criteria having an indication, in one or more databases, as being an authoritative answer to the query” (fig. 1, 11, 33, 34 

2, 23 and 27.  Trandal/Rackshit combination further teach in the dialog session and in response to determining that none of the resources that are responsive to the query satisfy the criteria (col. 11, line 57 to col. 12, line 3, item availability when item out of stock, check other resources and determine that no one has the item in stock, Trandal):
providing, for presentation to the user as output from the automated assistant as part of the dialog session, a prompt related to none of the resources that are responsive to the query satisfying the criteria (figs. 33, 34, 42-44, out of stock, notify, Trandal), and
receiving further user interface input from the user in response to the prompt (figs. 33, 34, 42-44, out of stock, notify col. 35, lines 7-36, user confirms optionally, Trandal), and;
wherein providing, in the subsequent dialog session, the content that is based on the given resource is contingent on receiving the further user interface input from the user in response to the prompt (figs. 33, 34, 42-44, out of stock, notify, “Surf sunscreen is now available…” is responsive to user accepting notification when update is available, col. 25, lines 19-27, Trandal).

20, 24 and 28.  Trandal/Rackshit combination further teach wherein the query is received on a first computing device that is in addition to a second computing device through which the unrelated user interface input is received and through which the content is provided for presentation to the user (fig. 38, user 100, 300, 210, user computer and cellphone are used for requests, Trandal).

Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive.  See comments below.

Applicant refers to the newly submitted claimed limitation but does not specifically point and especially does not justify any allegations regarding the amended limitation.
Examiner is not persuaded.
The updated rejection now reads,
“monitoring for presence of a given resource that is responsive to the query and that satisfies the criteria (col. 11, line 57 to col. 12, line 3, determine that no one has the item in stock, monitor the item and use notification subsystem to notify the user when item becomes available by periodically querying merchant’s inventory DB or by server to server message when status changes), the given resource being in addition to the resources that are responsive to the query at the first time (resource i.e., sunscreen at desired or sale price figs. 33, 34, 42-44, out of stock, notify, “Surf sunscreen is now available…” wherein the resource i.e., sunscreen available at desired or sale price, is equated to additional content generated based on the surf sunscreen, col. 25, lines 19-27)”.
Examiner equates the new found/located of a sunscreen at the desired user price as fitting the updated claim limitation.  All allegations are believed to have been addressed.

Previous allegations filed on 11/25/20:
Applicant alleges the proposed amendment is allowable in view of the new limitations.
Applicant’s comments with respect to claims 1, 22 and 26 have been considered but are not persuasive. 

Regarding Applicant’s amended two dialog sessions, the rejection cites a number of sessions in a shopping environment when the item becomes available at an acceptable price, wherein Rackshit further integrates the querying capabilities.  As such, the arguments are believed moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of triggered search results:
USPN. 2015/0339707

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 1, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158